 

Exhibit 10.1

 

AMENDMENT NO. 1 TO STOCK PURCHASE AGREEMENT

 

This AMENDMENT NO. 1 TO STOCK PURCHASE AGREEMENT (this “Amendment”), made and
entered into as of November 30, 2016, by and between G-III Apparel Group, Ltd.,
a Delaware corporation (“Purchaser”), and LVMH Moet Hennessy Louis Vuitton,
Inc., a Delaware corporation (“Seller”);

 

W I T N E S S E T H: THAT

 

WHEREAS, Purchaser and Seller are parties to that certain Stock Purchase
Agreement, dated July 22, 2016 (the “Purchase Agreement”); and

 

WHEREAS, Purchaser and Seller desire to amend the Purchase Agreement to, among
other things: (i) alter the definition of Unpaid Restructuring Costs, (ii)
clarify certain Closing requirements and (iii) increase the principal amount of
the LVMH Note and modify the form of Junior Lien Secured Promissory Note
attached as Exhibit B to the Purchase Agreement;

 

NOW, THEREFORE, in consideration of the mutual covenants, conditions and
agreements set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

 

1.           Defined Terms. Unless otherwise defined in this Amendment, all
capitalized terms used herein shall have the meanings assigned to such terms in
the Purchase Agreement.

 

2.           Delayed Employee Costs. Section 1 of the Purchase Agreement is
hereby amended by deleting the defined term “Delayed Employee Costs” and
inserting the following defined term:

 

“Delayed Employee and Other Costs” means Five Million One Hundred Fifty Seven
Thousand Dollars ($5,157,000) to be paid for certain future employee and other
costs.

 

In addition, each reference in the Purchase Agreement to “Delayed Employee
Costs” shall be replaced with “Delayed Employee and Other Costs.”

 

3.           Closing Date. The first sentence of Section 2.1(b) of the Purchase
Agreement is hereby deleted in its entirety and replaced with the following:
“Subject to the satisfaction or waiver of all of the conditions to the Closing
contained in Sections 7.1, 7.2 and 7.3, the closing of the Transaction (the
“Closing”) shall take place at a location to be agreed upon by the Parties, on
the earliest of the following dates that is at least five (5) Business Days
after the date on which the satisfaction or waiver of the conditions to the
Closing contained in Sections 7.1, 7.2 and 7.3 occurs (other than those
conditions that by their nature are to be satisfied at the Closing, but subject
to the fulfillment or waiver of those conditions): December 1, 2016; December 7,
2016; December 14, 2016; January 2, 2017; January 12, 2017; January 19, 2017;
and February 1, 2017.”

 



 

 

  

4.           LVMH Note.

 

4.1.      Section 1 of the Purchase Agreement is hereby amended by amending the
definition of Cash Consideration to replace the phrase “Seventy Five Million
Dollars ($75,000,000)” contained in subsection (ii) thereof with “One Hundred
Twenty Five Million Dollars ($125,000,000)”.

 

4.2.      Section 2.3(b) of the Purchase Agreement is hereby amended by
replacing each reference to “Seventy Five Million Dollars ($75,000,000)”
contained therein with “One Hundred Twenty Five Million Dollars ($125,000,000)”.

 

4.3.      Exhibit B of the Purchase Agreement is hereby amended as follows:

 

(a)          increasing the amount of the note from Seventy Five Million Dollars
($75,000,000.00) to One Hundred Twenty Five Million Dollars ($125,000,000.00);

 

(b)          amending the principal amount as stated in the preamble to read as
follows, “the principal amount of One Hundred Twenty-Five Million and No/100
Dollars ($125,000,000.00)”; and

 

(c)          deleting Section 2.1 thereof in its entirety and replacing it with
the following: “The unpaid principal amount of the Loan, accrued and unpaid
interest and other amounts payable under this Note shall be due and payable as
follows: (i) Seventy Five Million Dollars ($75,000,000) of unpaid principal and
all accrued and unpaid interest with respect to such principal shall be due and
payable on the earlier of (a) [insert date that is 6.5 years after the date of
the Note (i.e., 6 months after the maturity of the term loan)] and (b) the date
on which all amounts under this Note shall become due and payable pursuant to
Section 7; and (ii) the aggregate unpaid principal amount of the Loan, all
accrued and unpaid interest and all other amounts payable under this Note shall
be due and payable on the earlier of (a) [insert date that is 7 years after the
date of the Note (i.e. 12 months after the maturity of the term loan)] and (b)
the date on which all amounts under this Note shall become due and payable
pursuant to Section 7.”

 

5.           Payoff Letters. Seller hereby represents and warrants that, as of
the date of this Amendment and as of immediately prior to the Closing, (i) no
member of the DK Group has any unpaid Financial Debt in favor HSBC or Citibank
and (ii) neither HSBC nor Citibank has any claim or rights against the DK Group
relating to or in connection with any Financial Debt. In reliance on the
foregoing, Purchaser agrees that delivery by Seller at Closing of payoff letters
executed by HSBC and Citibank pursuant to Section 2.1(c)(ii)(J) of the Purchase
Agreement shall not be required.

 

6.           Efficacy. Except as specifically provided herein, this Amendment
does not in any way waive, amend, modify, affect or impair the terms and
conditions of the Purchase Agreement, and all terms and conditions of the
Purchase Agreement are hereby ratified and confirmed and shall remain in full
force and effect unless otherwise specifically amended, waived, modified or
changed pursuant to the terms and conditions of this Amendment. All references
in the Purchase Agreement to the term “this Agreement” shall be deemed to refer
to the Purchase Agreement referenced in, and as amended by, this Amendment.

 

 2 

 

  

7.           Counterparts. This Amendment may be executed in one or more
counterparts (any of which may be delivered by facsimile or other electronic
transmission), all of which shall be considered one and the same agreement, and
shall become effective when one or more counterparts have been signed by each of
the Parties and delivered to the other Parties, it being understood that all
Parties need not sign the same counterpart.

 

8.           Governing Law. This Amendment will be governed by and construed in
accordance with the laws of the State of New York without regard to applicable
principles of choice or conflicts of law that would cause application of the
laws of any other jurisdiction.

 

[Signature Page Follows]

 

 3 

 

 

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed and
delivered by each of them or their respective officers thereunto duly
authorized, all as of the date first written above.

 

G-III APPAREL GROUP, LTD.         By: /s/ Wayne S. Miller   Name:     Wayne S.
Miller   Title:       Chief Operating Officer         LVMH MOET HENNESSY LOUIS
VUITTON INC.         By: /s/ Anish Melwani   Name:    Anish Melwani  
Title:      Chairman  

 

[Signature Page to Amendment No. 1 to Stock Purchase Agreement]

 



 

